Per Curiam.
In a suit upon a policy of life insurance containing a provision that it shall be incontestable after one year from the date of its issue, except for fraud or misstatement of age, where the petition shows that the policy was in force for more than one year and does not show any fraud or misstatement of age, but does show that the death of the insured was by the hands of justice, the petition is not subject to demurrer on the ground that it shows that there is no cause of action, because the fact, alleged therein, that the insured came to his death by the hands of justice, releases the insurer from the obligation of the contract and the payment of the policy of insurance would be against public policy.

All the Justices concur, except